          Case 1:21-cv-01161-AWI-JLT Document 3 Filed 08/05/21 Page 1 of 5


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STEVE MARVIK,                                    )   Case No.: 1:21-cv-01161 AWI JLT
                                                      )
12                  Plaintiff,                        )   FINDINGS AND RECOMMENDATIONS
                                                      )   DENYING PLAINTIFF’S MOTION TO PROCEED
13          v.                                        )   IN FORMA PAUPERIS AND DISMISSING THE
                                                      )   ACTION WITHOUT PREJUDICE
14   SCREEN ACTORS GUILD, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Steve Marvik seeks to proceed pro se in this action against the Screen Actors Guild, all Blacks,

18   former president Barack Obama, the Fox News Network, the Cable News Network, and unidentified

19   “snitches.” (See Doc. 1 at 1-3.) In addition, Plaintiff seeks to proceed in forma pauperis with this

20   action. (Doc. 2.) For the reasons set forth below, the Court finds Plaintiff is unable to state a claim

21   upon which relief may be granted. Therefore, the Court recommends the motion to proceed in forma

22   pauperis be DENIED and the complaint be DISMISSED without prejudice.

23   I.     Request to proceed in forma pauperis

24          As a general rule, all parties instituting any civil action, suit or proceeding in a United States

25   District Court must pay a filing fee. 28 U.S.C. § 1914(a). However, the Court may authorize the

26   commencement of an action “without prepayment of fees or security therefor, by a person who

27   submits an affidavit that . . . the person is unable to pay such fees or give security therefor.” 28 U.S.C.

28   § 1915(a)(1). Therefore, an action may proceed despite a failure to prepay the filing fee only if leave

                                                          1
           Case 1:21-cv-01161-AWI-JLT Document 3 Filed 08/05/21 Page 2 of 5


1    to proceed in forma pauperis is granted by the Court. See Rodriguez v. Cook, 169 F.3d 1178, 1177

2    (9th Cir. 1999).

3            The Ninth Circuit determined “permission to proceed in forma pauperis is itself a matter of

4    privilege and not a right; denial of an in forma pauperis status does not violate the applicant’s right to

5    due process.” Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (citing Weller v. Dickson, 314

6    F.2d 598, 600 (9th Cir. 1963)). In addition, the Court has broad discretion to grant or deny a motion to

7    proceed IFP. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990); Weller, 314 F.2d at 600-01. In

8    making a determination, the court “must be careful to avoid construing the statute so narrowly that a

9    litigant is presented with a Hobson’s choice between eschewing a potentially meritorious claim or

10   foregoing life’s plain necessities.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984).

11           The Court recommends Plaintiff’s application to proceed in forma pauperis be denied because,

12   as discussed below, the complaint fails to state a meritorious claim upon which relief may be granted.

13   See, e.g., Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (“A district court may deny

14   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed complaint

15   that the action is frivolous or without merit”); Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369

16   (9th Cir. 1987) (same).

17   II.     Screening Requirement

18           When an individual seeks to proceed in forma pauperis, the Court is required to review the

19   complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious, or

20   fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

21   who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2).

22           A plaintiff’s claim is frivolous “when the facts alleged rise to the level of the irrational or the

23   wholly incredible, whether or not there are judicially noticeable facts available to contradict them.”

24   Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). In other words, a complaint is frivolous if the litigant

25   sets forth “not only the inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke v.

26   Williams, 490 U.S. 319, 325 (1989). Thus, the Court may dismiss a complaint that is unintelligible,

27   fanciful, or disjointed. See, e.g., Iegorova v. Feygan, 2019 WL 4929910 at *1 (E.D. Cal. Oct. 7,

28   2019); Zochlinski v. Regents of the Univ. of Cal., 2010 WL 11691501 at *2 (E.D. Cal. Jan. 27. 2010).

                                                           2
            Case 1:21-cv-01161-AWI-JLT Document 3 Filed 08/05/21 Page 3 of 5


1    III.     Pleading Standards

2             General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

3    pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

4    claim showing that the pleader is entitled to relief; and . . . a demand for the relief sought, which may

5    include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

6             A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

7    succinct manner. Jones v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

8    purpose of the complaint is to inform the defendant of the grounds upon which the complaint stands.

9    Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,

10            Rule 8 does not require detailed factual allegations, but it demands more than an
              unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
11            labels and conclusions or a formulaic recitation of the elements of a cause of action will
              not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
12            factual enhancement.

13   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

14   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

15   268 (9th Cir. 1982). The Court clarified further,

16            [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
              to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when
17            the plaintiff pleads factual content that allows the court to draw the reasonable
              inference that the defendant is liable for the misconduct alleged. [Citation]. The
18            plausibility standard is not akin to a “probability requirement,” but it asks for more than
              a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a complaint
19            pleads facts that are “merely consistent with” a defendant’s liability, it “stops short of
              the line between possibility and plausibility of ‘entitlement to relief.’
20
21   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

22   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

23   conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

24   complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

25   203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

26   IV.      Discussion

27            Plaintiff raises a litany of issues against the many defendants identified in the complaint. For

28   example, Plaintiff asserts unspecified defendants violated his rights arising under the Fifth, Sixth,

                                                           3
           Case 1:21-cv-01161-AWI-JLT Document 3 Filed 08/05/21 Page 4 of 5


1    Eighth, and Fourteenth Amendments to the Constitution of the United States. (Doc. 1 at 4, 7.) He

2    asserts that his rights have been violated “continuous[ly] for over 34 years.” (Id. at 5.) Plaintiff

3    claims the Screen Actors Guild, Black individuals and “heinous females” have stalked him, conspired

4    to murder Plaintiff, attempted to murder Plaintiff, “lied about [his] net worth,” robbed Plaintiff, ruined

5    his health, falsely accused him, “stole [his] legal monies” and committed continuous fraud. (Id. at 6.)

6    Further, Plaintiff contends the “defendants have committed libel, slander, defamation,” “treason,

7    espionage, murder, rape, burglary, larceny, arson, kidnapping, bribery, [and] perjury.” (Id. at 7,

8    emphasis omitted.) With his complaint, Plaintiff attaches more than 200 pages of exhibits, such as

9    letters Plaintiff sent to the Screen Actors Guild, the Governor of the State of California, the FBI, the

10   House of Representatives, and more. (See generally Doc. 1 at 8-265.)

11           Significantly, the complaint includes only broad allegations against the defendants: the Screen

12   Actors Guild, all Blacks, former president Barack Obama, the Fox News Network, the Cable News

13   Network, and unidentified “snitches.” Plaintiff has neither identified any facts to support the claims

14   raised, nor linked any actions by the defendants to harm suffered by Plaintiff. Further, the claims are

15   presented in an unintelligible manner, such that the Court is unable to determine what wrong Plaintiff

16   believes he personally suffered. For example, Plaintiff has not stated that he was the victim of rape,

17   larceny, or kidnapping—and it is implausible to believe that the Screen Actors Guild, Black people,

18   the former president, and news networks engaged in such acts against Plaintiff. Likewise, it is

19   improbable, to say the least, that Plaintiff has been wronged by all Black people, though he seeks to

20   hold the entire race liable for the identified claims.

21           The Court finds the complaint is frivolous because it sets forth “fanciful factual allegation[s]”

22   and rises to the level of the irrational. Consequently, Court recommends that Plaintiff’s complaint be

23   DISMISSED without leave to amend. See Denton, 504 U.S. at 32-33; Neitzke, 490 U.S. at 325.

24   V.      Findings and Recommendations

25           Based upon the allegations, it does not appear the pleading deficiencies can be cured by

26   amendment, and granting leave to amend would be futile. See Lopez, 203 F.3d at 1130; see also Noll

27   v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987).

28   ///

                                                              4
         Case 1:21-cv-01161-AWI-JLT Document 3 Filed 08/05/21 Page 5 of 5


1           Accordingly, the Court RECOMMENDS:

2           1.      Plaintiff’s complaint be DISMISSED without prejudice;

3           2.      Plaintiff’s motion to proceed in forma pauperis (Doc. 2) be DENIED; and

4           3.      The Clerk of Court be DIRECTED to close this action.

5           These findings and recommendations are submitted to the United States District Judge

6    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

7    Rules of Practice for the United States District Court, Eastern District of California. Within fourteen

8    days after being served with these findings and recommendations, plaintiff may file written objections

9    with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

10   Recommendations.” Plaintiff is advised failure to file objections within the specified time may waive

11   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

12   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

13
14   IT IS SO ORDERED.

15      Dated:     August 4, 2021                             _ /s/ Jennifer L. Thurston
16                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                         5
